Exhibit 10.1

AMENDMENT NUMBER FOUR TO THE

AMENDED AND RESTATED 2007 DIRECTOR PLAN OF

EXCO RESOURCES, INC.

This AMENDMENT NUMBER FOUR TO THE AMENDED AND RESTATED 2007 DIRECTOR PLAN OF
EXCO RESOURCES, INC. (this “Amendment”), effective as of November 28, 2017 (the
“Effective Date”), is made and entered into by EXCO Resources, Inc., a Texas
corporation (the “Company”). Terms used in this Amendment with initial capital
letters that are not otherwise defined herein shall have the meanings ascribed
to such terms in the Amended and Restated 2007 Director Plan of EXCO Resources,
Inc. (the “Plan”).

RECITALS

WHEREAS, Section 9(b) of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time by a resolution adopted by
two-thirds of the Board;

WHEREAS, the Board desires to amend the Plan to replace the automatic annual
grant to each nonemployee director of the number of shares of restricted common
stock of the Company having an aggregate total value equal to $140,000 on the
date of grant, with an annual lump-sum cash payment of $140,000, payable on the
second trading day following the date of the press release containing the
Company’s third quarter earnings for a given fiscal year; provided, however,
that the annual lump-sum cash payment occurring in calendar year 2017 shall be
made on December 1, 2017; and

WHEREAS, this Amendment was approved by resolution of the full Board, effective
as of the Effective Date.

NOW, THEREFORE, in accordance with Section 9(b) of the Plan and effective as of
the Effective Date, the Company hereby amends the Plan as follows:

1. Section 5 of the Plan is hereby amended by deleting said section in its
entirety and substituting in lieu thereof the following new Section 5:

5. Additional Compensation. On the second trading day following the date of the
press release containing the Company’s third quarter earnings for a fiscal year,
the Company shall pay each Nonemployee Director a lump-sum cash payment of
$140,000; provided, however, that the annual lump-sum cash payment occurring in
calendar year 2017 shall be made on December 1, 2017. Such lump-sum cash payment
shall be in addition to the Director Fees and any other benefits with respect to
the Director’s position with the Company or its Subsidiaries.

2. Except as expressly amended by this Amendment, the Plan shall continue in
full force and effect in accordance with the provisions thereof.

* * * * * * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

EXCO RESOURCES, INC. By:   /s/ Heather L. Lamparter Name:  

Heather Lamparter

Title:  

VP, General Counsel & Secretary